Order, Supreme Court, New York County, entered March 2, 1976, denying plaintiffs cross motion for a protective order, unanimously reversed, in the exercise of discretion, without costs and without disbursements, and the plaintiffs cross motion for a protective order is granted and the notices of oral examination seeking to depose plaintiff by Messrs. Hirschfeld and Greenfeld are vacated, without prejudice however to an application by defendants for such examination after said defendants have furnished plaintiff with a transcript of the deposition of Charles H. Miller, and upon a showing that Mr. Miller has no knowledge, or inadequate knowledge, as to material facts and that the named persons have that knowledge. The transcript of Mr. Miller’s deposition must be furnished not later than 30 days after publication of this decision, if it has not already been done, and any renewal of the motion upon the showing heretofore stated shall be made not later than 30 days after the furnishing of said transcript or 30 days after the publication of this decision, whichever is later. The general rule is that the examination before trial of a partnership "should be limited to a single partner with knowledge of the facts and who shall be selected by the partnership (Schacht Steel Constr. v. Brecher, 2 A D 2d 967). If it shall appear that the person produced has no knowledge, or inadequate knowledge, or that another partner or employee has more direct knowledge, the court may give further direction, broadening the inquiry to include other persons who will adequately meet the scope of the examination.” (Wapnick v Putterman, 38 AD2d 720, 721.) In the present case, Mr. Miller, a partner of plaintiff partnership, was deposed on November 5, 1975 and the transcript of that deposition had not been furnished to plaintiff at the time of the decision below in February, 1976, nor, so far as we have been informed, at the time of the argument of this appeal May 13, 1976. As the Special Term permitted the statement of readiness to stand (from which no appeal has been taken) further examination, if any, should be held and completed very promptly. Concur—Markewich, J. P., Kupferman, Lupiano, Silverman and Lane, JJ.